Citation Nr: 0205315	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  99-22 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for a 
cardiovascular disorder prior to June 14, 2001.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability prior to June 
14, 2001.


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and a family friend


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946, July 1948 to February 1950, and from January 
1958 to November 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


FINDINGS OF FACT

1.  By a decision dated in January 1997, the Board denied the 
veteran's appeal for a rating in excess of 30 percent for 
arteriosclerotic heart disease, status post coronary artery 
bypass graft.

2.  On May 6, 1997, the veteran's claims for an increased 
rating for his service-connected cardiovascular disease and 
for a total rating for compensation based on individual 
unemployability were received by VA.

3.  Also received with the veteran's claim was a letter dated 
April 29, 1997, from a physician who stated that the veteran 
was suffering from hyperlipidemia, ASCVD, and congestive 
heart failure, and that in view of the veteran's problems, he 
was not capable of working.

4.  By a rating decision dated in June 1997, the RO denied 
the veteran's claims.

5.  In November 1997 a letter was received by VA in which the 
veteran clearly expressed disagreement with the denial of an 
increased rating for heart disease and the denial of a TDIU 
rating, and a desire to contest the results.

6.  Thereafter, the RO increased the disability rating for 
cardiovascular disease to 60 percent by rating decision dated 
in December 1997.

7.  In January 1998, the regulations for cardiovascular 
disorders were amended.

8.  A statement of the case on both claims was issued in 
November 1999, followed by a timely substantive appeal.

9.  Ultimately, the veteran's disability rating was increased 
to 100 percent and made effective as of June 14, 2001.

10.  The physician's letter dated April 29, 1997, is the only 
medical evidence reflecting the severity of the veteran's 
cardiovascular disorder for the one year period prior to 
receipt of his claims filed in May 1997.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date of 
April 29, 1997, for the assignment of a 100 percent 
disability evaluation for arteriosclerotic heart disease, 
status-post coronary artery bypass graft, status-post 
myocardial infarction, hypertension have been met.  38 
U.S.C.A. §§ 5103A, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400 (2001).

2.  Inasmuch as the criteria for entitlement to a total 
rating for compensation based on individual unemployability 
were not met prior to April 29, 1997, this issue is moot.  38 
U.S.C.A. §§ 5103A, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 1155, VA is authorized to promulgate the 
Schedule of Rating Disabilities.  See 38 C.F.R. Part 4.  The 
Schedule of Rating Disabilities provides the degrees of 
impairment of average earning capability caused by a specific 
disability or a combination of disabilities listed in the 
Schedule.  See 38 C.F.R. § 3.321(a).  Ratings are assigned as 
percentages of impairment of earning capability and are 
referred to as "schedular ratings."  The schedule of ratings 
comprises ten grades of disability, with a maximum rating of 
100 percent, which is considered a total disability rating.

During the pendency of this appeal, VA amended its 
regulations for rating cardiovascular system disabilities 
effective January 12, 1998.  See 38 C.F.R. § 4.104 (2001).  
The timing of this change in the regulations requires the 
Board to first consider whether the amended regulation is 
more favorable to the veteran than the prior regulation, to 
include separately applying the pre-amendment and post-
amendment version to determine which version is more 
favorable.  If the amended version is more favorable, the 
Board will apply the amended version from the effective date 
of the amendment and the pre-amendment version for any period 
preceding the effective date; however, the effective date 
cannot be earlier than the effective date of the change.  In 
applying either version, all evidence of record must be 
considered.  See VAOPGCPREC 3-2000; VAOPGCPREC 11-97; Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  After a review of the 
relevant regulations, the Board finds that the pre-amendment 
regulations are more favorable to the veteran and will be 
applied in this instance. 

The RO rated the veteran's cardiovascular disability under 
Diagnostic Code (DC) 7017.  The Board will also consider DCs 
7005 for arteriosclerotic heart disease as directed by DC 
7017, and DC 7101 for hypertension. 

Under the pre-amendment criteria for coronary artery bypass 
surgery (DC 7017), a 100 percent evaluation was assigned for 
one-year following bypass surgery, and thereafter, residuals 
were rated under arteriosclerotic heart disease (DC 7005) 
with a minimum evaluation of 30 percent.  Under DC 7005, 
arteriosclerotic heart disease following a typical coronary 
occlusion or thrombosis, or with a history of substantiated 
anginal attack, where ordinary manual labor was feasible, 
would be rated 30 percent disabling.  When there was a 
history of substantiated repeated anginal attacks and more 
than light manual labor was not feasible, a 60 percent rating 
was assigned.  Arteriosclerotic heart disease with chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or more than sedentary employment 
precluded, was rated 100 percent disabling.

Under the amended criteria, currently in effect, a 30 percent 
evaluation may be assigned when a workload of greater than 5 
METs (metabolic equivalent units) but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram or X-ray.  The 
cardiovascular disability will be rated 60 percent when there 
is more than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A 100 percent 
evaluation is warranted with chronic congestive heart 
failure, or; workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent, a 100 percent rating is assigned. 

Moreover, under the pre-amendment criteria, hypertensive 
vascular disease (essential arterial hypertension) manifested 
by diastolic pressure which was predominantly 100 or more 
warranted a 10 percent evaluation.  When the diastolic 
pressure was predominantly 110 or more with definite 
symptoms, a 20 percent evaluation was warranted.  For 
diastolic pressure predominantly 120 or more and moderately 
severe symptoms, a 40 percent evaluation was warranted.  If 
pressure was predominantly 130 or more and there were severe 
symptoms, a 60 percent evaluation was warranted.  Note 1 
stressed that for the 40 percent and 60 percent evaluations, 
careful attention should be paid to diagnosis and repeated 
blood pressure readings. 

Under the current criteria, when hypertensive vascular 
disease is manifested by diastolic pressure predominantly 100 
or more, or systolic pressure of 160 or more, or minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control, a 10 percent evaluation is assigned.  
If diastolic pressure is predominantly 110 or more, or 
systolic pressure is predominantly 200 or more, a 20 percent 
evaluation is assigned.  For diastolic pressure predominantly 
120 or more, a 40 percent evaluation is assigned.  For 
diastolic pressure predominantly 130 or more, a 60 percent 
evaluation is assigned.

VA also recognizes circumstances that will entitle a veteran 
to a total disability rating although he is rated less than 
100 percent disabled.  See 38 C.F.R. § 4.16(a).  If the 
veteran presents evidence that he is unable to secure a 
substantially gainful occupation as a result of a service-
connected disability, he may be entitled to a TDIU rating.  
38 C.F.R. § 4.16 provides:

(a)  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, 
when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities:  Provided That, if there is only 
one such disability, this disability shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, 
the following will be considered as one disability: . . 
. disabilities affecting a single body system . . . . 

(b) It is the established policy of [VA] that all 
veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable 
by reason of service-connected disabilities, but who 
fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will 
include a full statement as to the veteran's service-
connected disabilities, employment history, educational 
and vocational attainment and all other factors having a 
bearing on the issue.

38 C.F.R. § 4.16.  Under the VA statutory and regulatory 
scheme, evidence of a veteran's unemployability arising from 
an already allowed service-connected disability is evidence 
of an increase in the severity of that disability.  See Wood 
v. Derwinski, 1 Vet. App. 367, 369 (1991) (holding that claim 
for unemployability compensation was an application for 
increased compensation within the meaning of 38 U.S.C.A. § 
5110(b)(2)).

Section 5110(a), title 38, United States Code, which sets out 
the general rule for effective dates, states that 

the effective date of an award based on an original 
claim, a claim reopened after final adjudication, or a 
claim for increase, of compensation, dependency and 
indemnity compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be 
earlier than the date of receipt of application 
therefor.

38 U.S.C.A. § 5110(a); see also 38 C.F.R. § 3.400(o)(2) 
(2001).  

Section 5110(b)(2), title 38, United States Code, provides 
that "the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
38 U.S.C.A. § 5110(b).

VA medical records may form the basis of an informal claim 
for increased benefits where a formal claim of service 
connection has already been allowed.  38 C.F.R. § 3.157 
(2001).

In Hazan v. Gober, 10 Vet. App. 511, 521 (1997), the Court 
held that with respect to whether a veteran was entitled to 
an earlier effective date pursuant to section 5110(b)(2), VA 
must consider all the evidence of record in determining 
whether an increase in disability was ascertainable within 
one year prior to the date of the claim for increase.


Factual Background.  The veteran was born in February 1925 
and entered service for the first time in February 1943.  
When he retired from service in November 1972 he had 
completed more than 21 years active service.  Service 
connection was established for hypertension by a rating dated 
in September 1973, and the hypertension was rated as 10 
percent disabling at that time.

The veteran was diagnosed with a myocardial infarction in 
1991 and underwent coronary artery bypass graft surgery in 
1992.  By a rating dated in January 1993, a schedular rating 
of 30 percent was assigned for arteriosclerotic heart 
disease, status post coronary artery bypass graft, status 
post myocardial infarction, hypertension.  

In 1996 the veteran sought an increased rating for his heart 
condition.  The RO established service connection for a donor 
site scar, left leg, and rated this condition as 10 percent 
disabling from May 1992.  However the RO denied a rating in 
excess of 30 percent for the veteran's cardiovascular 
disorder.  The veteran perfected an appeal to the Board for a 
rating in excess of 30 percent for his cardiovascular 
disorder.  

By a decision dated in January 1997, the Board held that the 
veteran's cardiovascular disorder was manifested primarily by 
complaints of dizzy spells, mild mitral regurgitation, and 
left ventricular dysfunction.  The Board held that some 
ordinary manual labor was feasible and denied the veteran's 
appeal for a rating in excess of 30 percent for 
arteriosclerotic heart disease, status post coronary artery 
bypass graft.

The veteran filed claims for a rating in excess of 30 percent 
for heart disease and for a total rating based on individual 
unemployability in May 1997.  The veteran reported that he 
became too disabled to work in 1992.  He later reported that 
he had completed grade school, obtained a GED, and completed 
some college.  With his May 1997 claims, the veteran enclosed 
a letter from I. Koskan, M.D., dated April 29, 1997.  Dr. 
Koskan stated that the veteran was suffering with 
hyperlipidemia, ASCVD, and congestive heart failure.  Dr. 
Koskan offered her opinion that in view of the veteran's 
problems he was not capable of working.

The veteran was accorded an examination in May 1997 and his 
claims were denied by rating decision dated in June 1997.  In 
November 1997, correspondence was received from a Member of 
Congress with an enclosed copy of a letter from the veteran.  
In the letter which the veteran wrote to the Congressman, he 
stated that the was unable to work because of chest pain and 
that his disability rating should be increased.  The RO 
informed the Congressman that the veteran would be examined 
in connection with his claim for an increased evaluation for 
his service-connected heart condition.  Based upon results of 
an examination of the veteran in December 1997, the RO, by a 
rating dated in December 1997, increased the rating for his 
cardiovascular disease to 60 percent effective May 7, 1997.  
The veteran's claim for a TDIU rating was again denied.

In a Statement of the Case dated in November 1999 on the 
issues of a rating in excess of 60 percent for heart disease 
and entitlement to a TDIU rating, the RO indicated that the 
claim was received in March 1999 and that a Notice of 
Disagreement was received in November 1999 as to an October 
1999 decision.

In January 2000, the veteran, his spouse, and a friend 
testified at a hearing.

By a decision dated in August 2001, the RO increased the 
rating for the veteran's heart condition from 60 percent to 
100 percent effective as of June 14, 2001.


Date of Claim

The veteran filed a claim for an increased rating for a 
cardiovascular disorder and for a total rating based on 
unemployability on May 6, 1997, which was denied by rating 
decision dated in June 1997.  The RO has held that the 
veteran's pending claim was received in March 1999.  The RO 
has, in effect, held that the claim filed by the veteran in 
May 1997 is no longer pending, that this claim has been 
denied and the denial has become final.

A pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  A finally 
adjudicated claim is defined as an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of 1 year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 C.F.R. § 3.160.

Under 38 U.S.C.A. § 7105(a), "Appellate review will be 
initiated by a notice of disagreement and completed by a 
substantive appeal . . . ."  Section 7105(b) further states, 
in relevant part:  

(1) [A] notice of disagreement shall be 
filed within one year from the date of 
mailing of notice of the result of 
initial review or determination.  Such 
notice, and appeals, must be in writing 
and be filed with the activity which 
entered the determination with which 
disagreement is expressed . . . .  

(2)  Notices of disagreement, and 
appeals, must be in writing and may be 
filed by the claimant, the claimant's 
legal guardian, or such accredited 
representative, attorney, or authorized 
agent as may be selected by the claimant 
or legal guardian.  

38 U.S.C.A. § 7105(b)(1)-(2).  As stated in 38 C.F.R. 
§ 20.201:  A written communication from a claimant or his or 
her representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
that can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  See 
Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002)

The provisions of 38 U.S.C.A. § 7105(d) specify that the 
regional office must file a "statement of the case" if the 
matter remains unresolved after an NOD.  Although 
"initiating" the appeal process, an NOD may or may not 
actually lead to an appellate review.  After receiving the 
NOD, the RO reviews the claim again.  If the RO can resolve 
the disagreement at that point, no appeal ensues.  If the RO 
cannot resolve the disagreement, it proceeds to prepare a 
"statement of the case."  38 U.S.C.A. § 7105(d)(1).  The 
veteran then receives "sixty days from the date the 
statement of the case is mailed to file the formal appeal."  
38 U.S.C.A. § 7105(d)(3).

In the opinion of the Board, the veteran, in his letter 
addressed to the Congressman and received by the RO in 
November 1997, clearly expressed his dissatisfaction or 
disagreement with the June 1997 decision by the RO to deny a 
rating in excess of 30 percent for his cardiovascular 
disorder and to deny a total rating based on unemployability.  
By sending this letter to his Congressman, the veteran was 
clearly attempting to elicit support to assist him in 
contesting the results of this June 1997 decision.  
Accordingly, the Board concludes that the veteran's written 
communication which was received by the RO in November 1997 
constituted a NOD as to the June 1997 decision.  While the RO 
after receiving the NOD ordered additional development, 
reviewed the claim, and increased the rating for the 
veteran's cardiovascular disorder from 30 percent to 60 
percent, this did not resolve the disagreement.  Since the RO 
did not grant the benefits sought on appeal in full, the RO 
should at that point have proceeded to prepare a "statement 
of the case."  38 U.S.C.A. § 7105(d)(1).  However, the RO 
did not prepare the statement of the case until November 
1999.  The veteran then filed a timely formal appeal.  38 
U.S.C.A. § 7105(d)(3).  Thus, the veteran perfected a timely 
appeal as to the June 1997 decision and the May 1997 claim 
remains a pending claim as it has not been finally 
adjudicated.  38 C.F.R. § 3.160.

Earlier Effective Date for an Increased Rating for a 
Cardiovascular Disability

The veteran contends, in essence, that he is entitled to an 
effective date earlier than June 2001 for a 100 percent 
disability rating for his cardiovascular disease.  After a 
review of the record, the Board agrees.

Based on the medical evidence associated with the claims 
file, the Board finds that the veteran was unable to perform 
more than sedentary employment at the time he filed his claim 
in May 1997.  Specifically, in support of his claim, the 
veteran submitted a letter from his private treating 
physician to the effect that the veteran suffered from 
hyperlipidemia, ASCVD (arteriosclerotic cardiovascular 
disease), and had recently developed congestive heart 
failure.  She concluded that the veteran was not capable of 
working as a result of his medical problems.  This opinion 
was essentially supported in a May 1997 VA examination, which 
reflected an ejection fraction of 31 percent, and a December 
1997 VA examination, in which the examiner specifically 
concluded that it was unlikely that the veteran could ever 
tolerate anything more than sedentary type activities and 
that the condition was not likely to improve.  As noted 
above, a 100 percent disability rating is warranted under the 
pre-amendment regulations when more than sedentary employment 
is precluded.

As noted above, the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
38 U.S.C.A. § 5110(b).  In this case, the Board finds that 
the earliest evidence by which it is ascertainable that more 
than sedentary employment is precluded consists of the letter 
from the veteran's private treating physician dated April 29, 
1997, and received in May 1997.  Inasmuch as this evidence 
reflects an increase in disability had occurred within one 
year of the date of receipt of the claim for an increased 
rating, the assignment of a 100 percent rating for the 
veteran's cardiovascular disease is properly the date of the 
private physician's letter (dated April 29, 1997).

Entitlement to a Total Rating for Compensation Purposes 
Based on Individual Unemployability

Like the claim for an increased rating, discussed above, the 
Board finds that the veteran's claim for a total disability 
rating has been pending since May 1997.  The Board has held 
that the veteran is entitled to a 100 percent rating for his 
service-connected cardiovascular disability effective April 
29, 1997.  The Board finds that there is no basis for the 
assignment of a total disability rating based on 
unemployability prior to April 29, 1997.

In its decision of January 1997, the Board held that the 
veteran's cardiovascular disorder did not preclude ordinary 
manual labor.  The veteran's only other service-connected 
disability which has been assigned a compensable rating is a 
scar on his left leg, rated 10 percent disabling.  The 
veteran's claim which was received in May 1997 is the first 
communication received from the veteran following the Board's 
January 1997 decision.  The letter from the veteran's private 
physician dated April 29, 1997, is the only medical evidence 
of record for the year prior to receipt of the veteran's May 
1997 claim.  Accordingly, it is not ascertainable that the 
veteran met the criteria for entitlement to a total rating 
based on unemployment prior to this date.  Accordingly, the 
Board finds that there is no basis for the assignment of a 
total disability rating based on unemployability prior to 
April 29, 1997.

VA General Counsel has addressed the question of 
consideration of claim of total disability based on 
individual unemployability where a total schedular disability 
rating was in effect in VAOPGCPREC 6-99 (1999).  The General 
Counsel found that individual unemployability ratings were 
established by regulation to assist veterans who did not 
otherwise qualify for a 100 percent schedular rating.  A 
claim for a total disability rating based on individual 
unemployability may not be considered when a schedular 100 
percent rating is already in effect.  Moreover, the Court 
recently held that a total rating based on individual 
unemployability is a lesser benefit than a schedular 100 
percent rating.  Colayong v. West, 12 Vet. App. 524 (1999).  
According, the Board concludes that the veteran's claim for a 
total rating based on individual unemployability is moot.

Due Process Considerations

Finally, the Board has considered the Veterans Claims 
Assistance Act of 2000, which, among other things, redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The law also eliminated the concept of 
well-groundedness and is applicable to all claims filed on or 
after the date of enactment or those filed before the date of 
enactment but not yet final as of that date.  See 38 U.S.C.A. 
§ 5103A (West 2001).  Additionally, in August 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  See 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of these claims under 
the VCAA.  By virtue of the information contained in the 
statement and supplemental statements of the case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims.  Moreover, the RO provided the veteran with a letter 
outlining his due process rights under the law in March 2001.  
Next, the veteran requested and was provided with an 
opportunity to give testimony at a hearing before the RO.  
Finally, given the favorable outcome of the issues, there is 
no basis for additional development at this point.  
Therefore, the Board finds that the mandates of the VCAA have 
been satisfied.


ORDER

Entitlement to an effective date of April 29, 1997, for the 
assignment of a 100 percent disability evaluation for 
arteriosclerotic heart disease, status-post coronary artery 
bypass graft, status-post myocardial infarction, hypertension 
is granted subject to the law and regulations governing the 
award of monetary benefits.

The issue of entitlement to a total rating for compensation 
based on individual unemployability is dismissed as moot.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


